UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  March 9, 2011
                            No. 10-1289

                               SHAHER ALZAARIR,
                                          Petitioner

                                         v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                        (Agency No. A095-820-824)

Present: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges


      Motion by Respondent to Publish Opinion Filed February 25, 2011.


                                                      Respectfully,
                                                      Clerk/tmk

_________________________________ORDER________________________________
The foregoing motion is hereby GRANTED.

                                      By the Court,


                                      /s/Marjorie O. Rendell
                                      Circuit Judge

Dated: April 14, 2011
tmk/cc: Manuel F. Rios, Esq.
        Shelley Goad, Esq.
        Julia J. Tyler, Esq.